Case 1:20-cv-08042-PKC Document 52-1 Filed 07/29/20 Page 1 of 2




      EXHIBIT 1
           Case 1:20-cv-08042-PKC Document 52-1 Filed 07/29/20 Page 2 of 2
                                       Natalie J. Spears                                                           Dentons US LLP
                                                                                                            233 South Wacker Drive
                                       natalie.spears@dentons.com                                                        Suite 5900
                                       D   +1 312-876-2556                                                  Chicago, IL 60606-6361
                                                                                                                       United States


                                                                                                                       dentons.com




May 4, 2020

BY E-MAIL (amiltenberg@nmllplaw.com)
Andrew Miltenberg
NESENFOFF & MILTENBERG, LLP
363 Seventh Avenue, Fifth Floor
New York, New York 10001

Re:      Fairstein v. Netflix, Inc. et al., No. 2:20-cv-00180 (M.D. Fla.)
Dear Andrew:

I tried to reach you by phone several times this past week, unfortunately without success. (I called you
right back after you return my call Wednesday, but did not hear back from you then or in response to the
other voicemails I left on Thursday and Friday.) While I had hoped to speak first, in the interest of time, I
am writing you now and am available this week to discuss. I write on a preliminary, but important matter
in connection with the lawsuit filed by Ms. Fairstein in the Middle District of Florida. We do not believe this
case is properly venued in Florida for a host a reasons, including not only the fact that all of the
substantial events related to this action took place in New York and critical witnesses are located in New
York, but on top of that Ms. Fairstein’s connection to Florida is tenuous.

Public records show, among other things, that Ms. Fairstein only recently purchased property in Florida
and still owns a significant home in New York City, where she has lived for many decades. When did Ms.
Fairstein become a “resident” of Florida as alleged in the Complaint? Is she a full-time, year-round
resident of Florida, or does she reside in New York (or another state) for portions of the year? For
example, did she reside in New York at any time in 2019 or 2020? The Complaint is silent on these
issues. (Compl., Par 22.) Since these are simple questions and relate to the threshold issue of venue,
we ask that you please provide us this information by this Wednesday, May 6, 2020.

Relatedly, please let us know if your client would agree to transfer this action to the Southern District of
New York. As noted, we believe that venue is improper in Florida and that, otherwise, a transfer is
warranted under the circumstances under 28 USC 1404. Your agreement to transfer the action will save
both parties the time and expense of having to litigate this issue.

I look forward to hearing from you.

                                                                     Sincerely,




                                                                     Natalie J. Spears
cc: Ed Cheffy, Kelley Price




Lee International ► Kensington Swan ► Bingham Greenebaum ► Cohen & Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► Hamilton
Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ► Delany Law ► Dinner Martin ► For more information on the firms
that have come together to form Dentons, go to dentons.com/legacyfirms
